Citation Nr: 0726442	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  02-12 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of an injury to the right hand.  


REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to 
March 1980.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The veteran testified before a Decision 
Review Officer at a hearing held at the RO in March 2001.   

In a decision dated in May 2004, the Board denied entitlement 
to an initial rating in excess of 10 percent for residuals of 
an injury to the right hand.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in December 2006, the Court ordered that 
the May 14, 2004, Board decision be set aside and remanded 
the claim to the Board for further proceedings consistent 
with the Order.  The claim is now before the Board for 
further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As noted above, in its May 2004 decision, the Board denied 
entitlement to an initial rating in excess of 10 percent for 
residuals of an injury to the right hand.  

In its December 2006 Order, the Court found that VA has not 
satisfied its obligations under 38 U.S.C.A. § 5103A(b)(2) and 
its implementing regulation 38 C.F.R. § 3.159(e).  In this 
regard, the Court observed that in a December 2003 letter to 
the veteran, the RO informed the veteran that VA had been 
unable to locate a "[r]elease to work note" that the 
veteran requested.  The Court noted that the RO failed to 
provide a description of what further action VA would take on 
his claim.  The Court stated that the letter failed to inform 
the veteran that VA would decide his claim based on the 
evidence of record unless he submitted the record VA was 
unable to obtain.  The Court pointed out that the 
December 2003 letter stated, "[w]hen we receive your 
response [to this letter], we can take further action on your 
claim."  The Court noted that two months later, in February 
2004, despite not having received a response from the 
veteran, the RO issued a Supplemental Statement of the Case 
(SSOC) continuing the 10 percent disability rating.  The 
Court concluded that because of the failure to satisfy VA 
obligations under 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e)(1)(iii), the Court would set aside the Board's 
decision and remand the matter for further proceedings 
consistent with its order.  

Review of the record shows that at the March 2001 hearing, 
the veteran submitted a prescription form signed by a nurse 
practitioner from the VA outpatient clinic in Bandon, Oregon, 
in which she stated that the veteran was "followed by VA 
clinic for chronic hand pain . . . not able to work due to 
limited use due to pain."   The Board notes that in an 
October 2002 letter, the veteran's attorney stated that the 
document from the veteran's health care provider at the VA 
Clinic in Bandon (which the attorney referred to as having 
been submitted at the hearing) indicated that because of his 
service-connected hand injury, the veteran "was not released 
to work at this time."  In the October 2002 letter, the 
attorney asserted that because the health care provider was 
an employee of the VA health care facility, the RO should 
have attempted to find out when the veteran was released to 
go back to work by that health care provider because this 
information was within VA control.  

In its December 2003 letter to the veteran, the RO notified 
the veteran that it had obtained VA medical records including 
records from the Bandon VA outpatient clinic dated from 
August 1999 through April 2003.  The RO explained that in a 
letter received in October 2002, the veteran's attorney had 
asked VA to obtain a copy of the work release from his health 
care provider from the Bandon VA outpatient clinic.  The RO 
stated to the veteran that it could not find a release to 
work note in his Bandon VA outpatient clinic records.  The RO 
said to the veteran that if he had a copy of any such 
document he was encouraged to submit that as evidence in 
support of his claim.  The RO then said that for now it was 
waiting for his response to its letter and said when it 
received his response, it could take further action on his 
claim.  In February 2004, not having received a response from 
the veteran, the RO issued its SSOC continuing the 10 percent 
disability rating.  

Under the provisions of 38 C.F.R. § 3.159(c)(2), which 
pertains to VA's duty to assist claimants in obtaining 
records in the custody of a Federal agency, VA is obliged to 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency, and these 
records include, but are not limited to medical and other 
records from VA medical facilities.  38 C.F.R. § 3.159(c)(2).  
The regulation further states that VA will end its efforts to 
obtain such records only if it concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Id.  Cases in which VA may conclude 
that no further efforts are required include those in which 
the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  Id.  

If after continued efforts to obtain Federal records VA 
concludes that it is reasonably certain they do not exist or 
further efforts to obtain them would be futile, VA is to 
provide the claimant with oral or written notice of that 
fact.  38 C.F.R. § 3.159(e)(1).  The notice must contain the 
following information:  (i) The identity of the records VA 
was unable to obtain; (ii) An explanation of the efforts VA 
made to obtain the records; (iii) A description of any 
further action VA will take regarding the claim, including, 
but not limited to, notice that VA will decide the claim 
based on the evidence of record unless the claimant submits 
the records VA was unable to obtain; and (iv) A notice that 
the claimant is ultimately responsible for providing the 
evidence.  Id.  

On review of the record, the Board notes that the medical 
records from the Bandon VA outpatient record referred to by 
the RO in its December 2003 letter are electronic records 
pertaining to outpatient visits by the veteran.  The 
February 2001 statement of the VA nurse practitioner stating 
that the veteran was followed for chronic hand pain and was 
unable to work due to limited use due to pain was a 
handwritten note on her VA prescription form, and it is not 
mentioned in the electronic records.  If the VA nurse 
practitioner or any other VA health care provider made a 
later statement indicating the veteran was released to work 
or was able to work, it is plausible that such a statement 
would not have been part of the electronic record, but may 
have been in handwritten form, if made.  Action should be 
taken to determine whether such a statement exists, and this 
should be done by requesting all available handwritten as 
well as electronic records from the Brandon VA outpatient 
clinic, including any maintained the nurse practitioner if 
she is still at the outpatient clinic.  If it is determined 
that the requested evidence does not exist or the custodian 
does not have that evidence, the veteran must be provided 
proper notice under 38 C.F.R. § 3.159(e)(1) as outlined 
above.  

In a June 2004 letter to the RO, the veteran's attorney 
stated he was enclosing a May 2004 private Vocational Report 
in regard to the veteran's request for an increase in his 
service-connected condition.  In addition, in September 2004, 
the attorney submitted March 2004 to July 2004 private 
medical records regarding the veteran's right hand condition 
and requested they be associated with his claim for increase.  
The RO treated this as a claim for an increased rating for 
the service-connected right hand condition, obtained VA 
medical records, and ordered a VA examination that was 
conducted in June 2006.  In a rating decision dated in 
August 2006, the RO granted a temporary total rating from May 
4, 2004, through June 30, 2004, based on the need for 
immobilization of the right wrist by cast, assigned 
a 10 percent evaluation from July 1, 2004, and denied 
referral for extra-schedular consideration.  The veteran 
disagreed with that decision.  As the Board's May 2004 
decision has been set aside and the additional evidence 
submitted by the veteran's attorney was received within a 
year of the RO's December 2003 letter, the veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
for residuals of an injury to the right hand must be 
readjudicated with consideration of this evidence.  See 
38 C.F.R. § 3.159(b).  

The Board recognizes that in May 2007, the veteran's attorney 
resubmitted the March 2004 to July 2004 private records to 
the Board and also submitted the May 2004 private Vocational 
Report, stating it had previously been submitted to the RO.  
In his letter, the attorney requested the Board proceed with 
the appeal given that the RO already considered this evidence 
and the fact that the veteran was waiving his right to have 
the case remanded to the agency of original jurisdiction.  In 
this regard, the Board notes that the May 2004 private 
Vocational Report has not in fact been considered by the RO.  

In any event, it is the judgment of the Board that additional 
development should be undertaken prior to its adjudication of 
the claim.  This should include obtaining and associating 
with the claims file VA medical records dated from July 2006 
to the present and obtaining reexamination of the veteran, 
with a review of his records and a medical opinion as to 
whether, and if so at what times, the veteran's residuals of 
a right hand injury have resulted in marked interference with 
the veteran's employment.  

Accordingly, the case is REMANDED for the following action:

1.  Take action to attempt to obtain 
and associate with the claims file all 
available handwritten as well as 
electronic records from the Brandon VA 
outpatient clinic dated after February 
2001 indicating the veteran was 
released to work or was able to work, 
including any maintained by the nurse 
practitioner (who in February 2001 
stated the veteran was not able to 
work) if she is still at the outpatient 
clinic.  If it is determined that the 
requested evidence does not exist or 
the custodian does not have that 
evidence, the veteran must be provided 
proper notice under 38 C.F.R. 
§ 3.159(e)(1) as outlined above.  

In addition, obtain and associate with 
the claims file VA medical records for 
the veteran dated from July 2006 to the 
present.  

2.  Contact the veteran and request 
that he submit any evidence in his 
possession, and not submitted 
previously, that pertains to his claim 
of entitlement to an initial evaluation 
in excess of 10 percent for residuals 
of a right hand injury.  Notify him 
that this should any evidence that he 
believes supports his contention that 
he should be awarded an initial rating 
in excess of 10 percent on an extra-
schedular basis.  

3.  Then, arrange for a VA examination 
of the veteran to determine the 
severity of the residuals of the right 
hand injury.  All indicated studies 
should be performed.  After examination 
of the veteran and review of the 
evidence, including that dating from 
March 1998 to the present, the examiner 
should be requested to provide an 
opinion as to whether, and if so at 
what times, the veteran's residuals of 
a right hand injury have resulted in 
marked interference with his 
employment.  Request that the examiner 
provide an explanation of the rationale 
for the expressed opinions.

The clams file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

4.  Thereafter, readjudicate the claim 
of entitlement to an initial evaluation 
in excess of 10 percent for residuals 
of a right hand injury (to include from 
March 5, 1998, to May 3, 2004, and from 
July 1, 2004, to the present).  See 
Fenderson v. West, 12 Vet. App. 119 
(1999) (separate ratings may be 
assigned for separate periods of time 
based on the facts found, a practice 
known as "staged" ratings).  There 
must be a determination as to whether 
the case should be referred to the 
Director of the Compensation and 
Pension Service for extra-schedular 
consideration under 38 C.F.R. § 
3.321(b)(1).  

If the benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his attorney 
the opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



